Citation Nr: 1814582	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to service connection for a gallbladder disorder.

2.  Entitlement to service connection for a large intestine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and jurisdiction over the matter currently resides with the RO in Cleveland, Ohio.

In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his December 2017 Board hearing, the Veteran reported that he was stationed at Fort Jackson, Fort Lewis, and Fort McClellan during service and worked as a nuclear biological chemical specialist at that time.  He testified that part of his training at Fort McClellan involved "going through a live agent facility" and "digging foxholes in the soil, the water, and breathing the air."  December 2017 Board Hearing Transcript, p. 4.  He also reported that he was healthy and in good shape with no prior health issues or concerns upon enlistment, began to get sick when he was stationed at Fort McClellan, and sought medical attention during service, at which time he complained of nausea, vomiting, diarrhea, and abdominal pain.  See August 2014 VA Form 9; see also December 2017 Board Hearing Transcript, p. 6.  Generally, the Veteran asserts that he currently has gallbladder and intestinal disabilities that were caused by his exposure to chemical and biological agents while he was stationed at Fort McClellan and submitted a copy of the August 2013 article "Toxic Vets - The Poisonous Legacy of Ft. McClellan" to support his position.

The Veteran's service treatment records (STRs) corroborate his report that he was stationed at Fort McClellan during his period of active service and his DD Form 214 (Certificate of Release or Discharge From Active Duty) indicates that his military occupational specialty was that of Chemical Operations Specialist.  Further, his STRs document a May 1989 diagnosis of gastroenteritis and multiple complaints of abdominal pain, nausea, vomiting, and diarrhea during service.  Following service, the Veteran underwent a laparoscopic cholecystectomy in June 2012 following his hospitalization for symptoms of upper abdominal pain, nausea, vomiting, and constipation and a showing of stones in the gallbladder with thickening of wall indicating cholecystitis.

In light of the Veteran's testimony that he does not have a current diagnosis for his claimed conditions and that his symptoms had their onset in service and have been constant since that time, the Board finds that VA must provide an examination to identify and diagnose the claimed disorders and obtain a medical opinion as to the etiology of any diagnosed conditions.  December 2017 Board Hearing Transcript, pp. 4-5; McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Additionally, the Board notes that the Veteran previously authorized to obtain records from his primary care physician-Dr. A. McClintic.  See September 2012 VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Although reasonable efforts were made to obtain this evidence, records of his treatment by Dr. McClintic have not yet been associated with the claims file.  On remand, VA should afford the Veteran another opportunity to submit these records or authorize VA to obtain these records.  38 C.F.R. § 3.159 (2017).

The Board also notes that records of the Veteran's reported treatment at the Beckley VA medical center have not been associated with the claims file.  See August 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), p. 8.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records, to include records of his treatment by the Veteran's primary care physician Dr. A. McClintic.  In addition, associate with the claims file records of his treatment at the Beckley VA medical center.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the development requested above, provide an examination and obtain medical opinions regarding the etiology of the Veteran's claimed gallbladder and large intestine disorders.  After reviewing the claims file, the examiner should offer an opinion as to the following questions.

Gallbladder Disorders

   (a) Identify all gallbladder disorders and residuals of gallbladder surgery that were diagnosed during the pendency of the claim (since August 2012).

   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that the disorder had its onset during the Veteran's period of active service or within one year of the Veteran's discharge from active service.
   
   (c) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that the disorder is related to the Veteran's exposure to chemicals during active service.  In offering the requested opinion, the examiner should consider the August 2013 article "Toxic Vets - The Poisonous Legacy of Ft. McClellan," consider the Veteran's military occupational specialty (Chemical Operations Specialist), and address the Veteran's assertion that he developed a gallbladder disorder due to chemical contamination at Fort McClellan.

   (d) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that the disorder was otherwise caused by the Veteran's active service.

Large Intestine Disorders

   (e) Identify all large intestine disorders that were diagnosed during the pendency of the claim (since August 2012).

   (f) For each disorder identified in (e), provide an opinion as to whether it is at least as likely as not that the disorder had its onset during the Veteran's period of active service or within one year of the Veteran's discharge from active service.
   
   (g) For each disorder identified in (e), provide an opinion as to whether it is at least as likely as not that the disorder is related to the Veteran's exposure to chemicals during active service.  In offering the requested opinion, the examiner should consider the August 2013 article "Toxic Vets - The Poisonous Legacy of Ft. McClellan," consider the Veteran's military occupational specialty (Chemical Operations Specialist), and address the Veteran's assertion that he developed a large intestine disorder due to chemical contamination at Fort McClellan.

   (h) For each disorder identified in (e), provide an opinion as to whether it is at least as likely as not that the disorder was otherwise caused by the Veteran's active service.
     
The examiner should provide a complete and thorough rationale for the opinions offered.  If the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then, after conducting any further development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

